Case 1:16-cv-04756-NGG-VMS Document 365 Filed 01/21/21 Page 1 of 2 PageID #: 12936




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK


    MARTÍN JONATHAN BATALLA
    VIDAL, et al.,

                       Plaintiffs,

              v.                                       No. 16-cv-4756 (NGG) (VMS)

    DAVID PEKOSKE, et al.,

                       Defendants. 1



    STATE OF NEW YORK, et al.,

                       Plaintiffs,

              v.                                       No. 17-cv-5228 (NGG) (VMS)

    JOSEPH R. BIDEN, JR., et al.,

                       Defendants.


                                               NOTICE

          Defendants respectfully notify the Court and the Plaintiffs that, on January 20, 2021,

   President Joseph R. Biden, Jr. signed a Memorandum on the subject of “Preserving and Fortifying

   Deferred Action for Childhood Arrivals (DACA).” The Memorandum orders that “[t]he Secretary

   of Homeland Security, in consultation with the Attorney General, shall take all actions he deems

   appropriate, consistent with applicable law, to preserve and fortify DACA.” Although the


          1
            In both of the above-captioned matters, pursuant to Federal Rule of Civil Procedure 25(d),
   President Joseph R. Biden, Jr. is automatically substituted as a Defendant in his official capacity
   for former President Donald J. Trump, and Acting Secretary of Homeland Security David Pekoske
   is automatically substituted as a Defendant in his official capacity for former Acting Secretary of
   Homeland Security Peter T. Gaynor. In addition, in the Batalla Vidal matter, as of this filing, the
   position formerly occupied by official-capacity Defendant Joseph Edlow—Deputy Director for
   Policy, U.S. Citizenship and Immigration Services—is vacant.
Case 1:16-cv-04756-NGG-VMS Document 365 Filed 01/21/21 Page 2 of 2 PageID #: 12937




   Memorandum has not yet been published in the Federal Register, the full text is available at

   https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/preserving-and-

   fortifying-deferred-action-for-childhood-arrivals-daca/, and is also attached to this notice as

   Exhibit 1.

           Dated: January 21, 2021                   Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                                     BRAD P. ROSENBERG
                                                     Assistant Branch Director

                                                      /s/ Stephen M. Pezzi
                                                     GALEN N. THORP
                                                       Senior Trial Counsel
                                                     STEPHEN M. PEZZI
                                                     RACHAEL L. WESTMORELAND
                                                       Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20005
                                                     Phone: (202) 305-8576
                                                     Fax: (202) 616-8470
                                                     Email: stephen.pezzi@usdoj.gov

                                                     JOSEPH A. MARUTOLLO
                                                     Assistant U.S. Attorney
                                                     United States Attorney’s Office
                                                     Eastern District of New York
                                                     271-A Cadman Plaza East, 7th Floor
                                                     Brooklyn, NY 11201
                                                     Phone: (718) 254-6288
                                                     Fax: (718) 254-7489
                                                     Email: joseph.marutollo@usdoj.gov

                                                     Attorneys for Defendants




                                                 2
